Exhibit 10.1

May 29, 2015

Dr. Peter Daddona

Re: Amendment No. 3 to Employment Agreement

Dear Pete:

This letter agreement (this “Amendment No. 3”) amends certain provisions of your
employment letter agreement with ZP Opco, Inc., a Delaware corporation formerly
named Zosano Pharma, Inc. (the “Company”), and Zosano Pharma Corporation, a
Delaware corporation formerly named ZP Holdings, Inc. (“Parent”), dated May 11,
2012 (the “Original Agreement”), as amended by the letter agreements dated
January 6, 2014 (“Amendment No. 1”) and January 16, 2014 (“Amendment No. 2”)
among you, the Company and Parent. The Original Agreement, as amended by
Amendment No. 1 and Amendment No. 2, is referred to herein as the “Employment
Agreement.”

You have requested that your employment status be changed from full-time to
part-time. Therefore, notwithstanding Amendment No. 2, effective June 1, 2015:
(i) you will be employed on a part-time basis and will work approximately a 60%
schedule (i.e., you will commit the equivalent of approximately three (3) days
per week to your duties as Chief Scientific Officer and Executive Vice President
Research & Development); (ii) your annual base salary will be $206,875; and
(iii) you will be entitled to twelve (12) business days of paid vacation each
year. Your benefits as described in Sections 2(b), (c), (d) and (f) of the
Original Agreement will remain unchanged.

You acknowledge and agree that the change in employment status from full-time to
part-time and the corresponding adjustments in base salary and vacation days set
forth herein shall not constitute “Good Reason” for termination of employment
under the Employment Agreement.

Except as expressly amended by this Amendment No. 3, the Employment Agreement
remains in full force and effect and otherwise unchanged. The Employment
Agreement shall, together with this Amendment No. 3, be read and construed as a
single document. This Amendment No. 3 may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. This Amendment No. 3 shall be governed
and construed in accordance with the laws of the State of California, without
regard to the conflict of laws principles thereof.

[signature page follows]



--------------------------------------------------------------------------------

Please indicate your agreement to this Amendment No. 3 by signing below and
returning a copy of this letter to the Company at your earliest convenience.

 

Very truly yours,

 

ZP OPCO, INC.

By:   /s/ Vikram Lamba   Name: Vikram Lamba   Title: President and CEO

 

ZOSANO PHARMA CORPORATION By:   /s/ Vikram Lamba   Name: Vikram Lamba   Title:
President and CEO

 

Acknowledged and agreed by:

/s/ Peter Daddona

Peter Daddona